Citation Nr: 9934846
Decision Date: 03/17/00	Archive Date: 09/08/00

DOCKET NO. 98-12 413A              DATE MAR 17, 2000

On appeal from the Department of Veterans Affairs Regional Office
Denver, Colorado

ORDER

The following correction is made in a decision issued by the Board
in this case on December 14, 1999:

On page 2, line 2, "He was a prisoner of war (POW) of the German
Government from" is changed to "He was a prisoner of war (POW) of
the German Government in excess of 30 days."

V.L. Jordan 
Member, Board of Veterans' Appeals





Citation Nr: 9934846  
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-12 413A)     DATE
     )
     )

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:Colorado Department of Social 
Services


ATTORNEY FOR THE BOARD

James J. Dunphy, Counsel




INTRODUCTION

The veteran served on active duty from October 1941 to 
September 1945.  He was a prisoner of war (POW) of the German 
government from 

FINDINGS OF FACT

1.  The veteran died in September 1997, and the cause of 
death was gastric hemorrhage, due to or as a consequence of 
gastric carcinoma.  

2.  At the time of the veteran's death, service connection 
was in effect for residuals of a gunshot wound of Muscle 
Group XIII; gunshot wound scars, residuals of perforation of 
the axillary fold biceps, left; peptic ulcer disease; post-
traumatic stress disorder (PTSD); and injury to the posterior 
tibial nerve, left.  The combined schedular evaluation was 60 
percent.

3.  There is no evidence that the gastric hemorrhage or 
gastric carcinoma was present in service or for many years 
thereafter.  

4.  The preponderance of the evidence is against an 
etiological relationship between the fatal gastric disorders 
and a disorder of service origin.  

CONCLUSIONS OF LAW

1.  Gastric carcinoma was not incurred in or aggravated by 
service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).

2.  A service-connected disability did not cause the 
veteran's death or contribute substantially or materially to 
cause his death. 38 U.S.C.A. §§ 1310, 5107 (West 1991); 38 
C.F.R. § 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran died in September 1997 at age 77.  The cause of 
death was gastric hemorrhage due to, or as a consequence of 
gastric carcinoma.  At the time of the veteran's death, 
service connection was in effect for residuals of a gunshot 
wound of Muscle Group XIII, rated 40 percent disabling; 
gunshot wound scars, residuals of perforation of the axillary 
fold biceps, left, rated 10 percent disabling; peptic ulcer 
disease, rated 10 percent disabling; post-traumatic stress 
disorder (PTSD), rated 10 percent disabling; and injury to 
the posterior tibial nerve, left, rated zero percent 
disabling.  The combined schedular evaluation was 60 percent.  

A review of the veteran's service medical records shows no 
evidence of carcinoma.  On examination in September 1945, for 
the purpose of separation from service, the abdominal viscera 
were normal.  

The veteran was hospitalized in a VA facility in October 
1946.  He stated that he was doing well until about three 
weeks prior to hospitalization, when he vomited blood.  The 
diagnosis was acute peptic ulcer of the duodenum, with 
hemorrhage but without obstruction, cause undetermined.  

On VA compensation examination in December 1946, the veteran 
reported the previous treatment for stomach ulcers.  He 
complained of pain and burning in the stomach, and indicated 
that he was on a soft diet.  

The veteran underwent a POW protocol examination in August 
1988.  He reported a stomach condition, and stated that it 
was the result of his military service and confinement as a 
POW.  The diagnosis after examination included peptic ulcer 
disease, possibly preclinical at the time of POW internment, 
probably active in the post-year discharge period of one 
year.  

The VA again examined the veteran for compensation purposes 
in May 1990.  The diagnoses included peptic ulcer disease, 
probably related to his POW time.  

Of record are reports of outpatient treatment afforded the 
veteran by the VA.  Treatment for gastric complaints was 
undertaken.  On a upper gastrointestinal (UGI) in May 1993, 
the upper esophagus was normal.  There was a filling defect 
at the junction of the distal esophagus and stomach, probably 
representing an intermural lesion such as lymphoma or 
lyeomyeloma.  He also underwent an esophagogastroduodenoscopy 
in August 1993, which showed an esophageal mass, but no 
indications of carcinoma.  

The veteran was hospitalized in a VA facility in September 
1997.  At that time, a history of increased abdominal girth 
and lower extremity edema was reported.  On a computerized 
tomography (CT) scan, the liver was completely filled with 
metastatic disease.  It was concluded that the veteran had 
metastatic cancer, and the veteran's family decided to 
withdraw resuscitative support and administer comfort care 
only.  Later that evening, the veteran expired.  The listed 
cause of death was upper gastrointestinal (UGI) bleed from a 
presumed gastric cancer.  

After an initial review of the veteran's claim, the Board 
determined that the case should be referred for an 
Independent Medical Expert (IME) Opinion.  This Opinion was 
dated in October 1999.  The text of the opinion was as 
follows:   

1.   Is it at least as likely as not that 
the veteran's gastric carcinoma was first 
manifested during the veteran's service 
or within one year of discharge from 
service?

The answer to this question is no. The 
veteran had active service from October 
1941 to September 1945. One year within 
discharge from service would include the 
time period up to September 1946. The 
veteran died on September [redacted], 1997 from 
hemorrhage due to gastric carcinoma, 51 
years later. Once gastric carcinoma has 
developed in its earliest form, it 
undergoes growth in an unregulated 
fashion if untreated. This unregulated 
growth from earliest form to massive 
disease typically occurs over a period of 
months and at most perhaps a year or two. 
Within the framework of our current 
understanding of the pathogenesis and 
natural history of gastric carcinoma it 
is entirely implausible to have an 
untreated small gastric cancer slowly 
grow over a period of 51 years. Moreover, 
this veteran had an 
esophagogastroduodenoscopy (EGD), the 
most sensitive test we have to detect 
gastric carcinoma, in 1993 and no gastric 
carcinoma was seen.

2.   Is it at least as likely as not that 
the veteran's gastric carcinoma is the 
result of the veteran's prisoner of war 
experiences during service?

The answer to this question is probably 
not, but we cannot know with certainty if 
the veteran's gastric carcinoma is not 
the result of his prisoner of war 
experiences during service. Gastric 
cancer appears to have a complex, 
multifactorial etiology and the causal 
factors may have different relative 
importance in different parts of the 
world. Possible causal factors include 
dietary factors, tobacco, alcohol, 
nitrates, nitrites, and N-nitroso 
compounds, and Helicobacter pylon 
infection. It is possible that he was 
exposed to causal factors that 
predisposed to the development of gastric 
carcinoma during his prisoner of war 
experiences. In my opinion, it would be 
impossible to determine this at this 
point-in-time. However, given the fact 
that from the time he was a prisoner of 
war until he died spanned 53 years and 
that he was a prisoner of war for only 11 
months of those 53 years, the odds would 
favor development of gastric carcinoma 
due to how he spent the 50 odd years that 
he wasn't a prisoner of war after the 
war, as well as what he was exposed to as 
a child and young adult prior to being a 
prisoner of war. 

3.   Is it at least as likely as not that 
the veteran's gastric carcinoma was 
related to the service-connected peptic 
ulcer disease?

The answer to this question is no. In 
October and November of 1946 he was 
treated for a duodenal ulcer which was 
established by a barium study which 
showed deformity of the duodenal bulb. No 
abnormality of the esophagus or stomach 
was seen. Fifty one years later, 
endoscopy in September 1997 showed the 
gastric carcinoma to be in the body of 
the stomach with extension to the 
gastroesophageal junction. Furthermore, 
no abnormality was seen in the duodenum 
at that time. Thus we have good 
documentation that this man's ulcer and 
his cancer were in two distinctly 
different areas of the gastrointestinal 
tract. If this man had had a gastric 
ulcer and years later developed a cancer 
in that same spot, then we would conclude 
that the cancer was related to the peptic 
ulcer.

4.   Is it at least as likely as not that 
the service-connected peptic ulcer 
disease complicated or compromised 
treatment of the gastric carcinoma?

The answer to this question is no. 
Although he complained of life-long 
dyspepsia after discharge in 1945, his 
medical records show that the dyspepsia 
was well controlled with antacids, 
cimetidine and ranitidine. Moreover, 
although he felt his dyspepsia was due to 
an "ulcer," there is no evidence that 
he had an ulcer for the last 37 years of 
his life. In August, 1993 he had an 
endoscopic exam of his esophagus, stomach 
and duodenum and no ulcer was seen which 
is conclusive evidence that he did not 
have an ulcer at that time. The fact that 
his dyspepsia was improved with antacids, 
cimetidine and ranitidine suggests that 
it likely was due to gastroesophageal 
reflux disease. Thus although he 
experienced dyspepsia, he did not have 
peptic ulcer disease during the latter 
years of his life, which is the period of 
time when the gastric carcinoma 
developed. In my opinion the service 
connected peptic ulcer disease did not 
complicate or compromise treatment of the 
gastric carcinoma. 

Analysis

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  See 
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  By this 
finding, the Board means that the veteran has presented a 
claim which is not implausible when the contentions and the 
evidence of record are viewed in the light most favorable to 
the claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed.

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  The 
death of a veteran will be considered as having been due to 
service-connected disability when the evidence establishes 
that such disability was either the principal or contributory 
cause of death.  The issue involved will be determined by 
exercise of sound judgment, without recourse to speculation, 
after a careful analysis has been made of all the facts and 
circumstances surrounding the death of the veteran, including 
particularly, autopsy reports.  38 U.S.C.A. § 1310 (West 
1991); 38 C.F.R. § 3.312 (1997).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991).  Additionally, 
service connection for a cardiovascular disease may be 
granted if it is demonstrated that the disorder manifested to 
a compensable degree within one year of separation from 
service. §§ 1101, 1110, 1112, 1113, 5107 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (1997).

The appellant does not contend that any of the service 
connected disabilities, other than the peptic ulcer disease, 
caused or contributed substantially or materially to cause 
death.  Moreover, the evidence of record does not support 
such a contention.  

Rather, the appellant has argued that the fatal gastric 
disorder was the result of service.  In essence, the 
appellant argues that the carcinoma had its origin in the 
pathology that led to the peptic ulcer, for which service 
connection was in effect at the time of the veteran's death.  

It was to reach a determination on this issue that the case 
was referred to a IME.  The IME specifically concluded that 
it was not as likely as not that carcinoma was present in 
service or within one year of separation from service; that 
the gastric carcinoma was related to the service connected 
peptic ulcer disease; or that the service connected peptic 
ulcer disease complicated or compromised treatment of the 
gastric carcinoma.  With regard to the question of whether it 
was at least as likely as not that the veteran's carcinoma 
was the result of his POW experiences during service, the 
examiner conceded that it was possible that this was the 
case.  The veteran may have been exposed to some of the 
casual factors that could have led to gastric carcinoma 
during his POW experience, but it would be impossible to make 
a certain determination more than 50 years after the fact.  
Given he was a POW for 11 months, and lived for more than 50 
years after repatriation, the odds would favor development of 
gastric carcinoma at a time other than when he was confined 
as a POW.  

Thus, the medical evidence clearly establishes that the 
required causal relationships are not present.  The IME found 
it unlikely that the carcinoma was present in service or 
within one year of discharge, that it was related to the 
peptic ulcer disease, or that the peptic ulcer disease 
compromised treatment of the gastric carcinoma.  While the 
possibility that the veteran's POW experience may have caused 
the gastric carcinoma could not be ruled out, the IME found 
little support in the records for reaching such a conclusion.  

Based on this IME opinion, and in the absence of any 
contravening evidence, the Board concludes that the 
preponderance of the evidence is against the appellant's 
contention that the peptic ulcer disease contributed 
substantially or materially to cause death, or that the 
carcinoma had its origin in the inservice pathology leading 
to the peptic ulcer disease.  Under such circumstances, the 
appellant's claim for service connection for the cause of the 
veteran's death must be denied.  

ORDER

Service connection for the cause of the veteran's death is 
denied.  



           
     V. L. Jordan
     Member, Board of Veterans' Appeals



 

